DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 5, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rzasa (U.S. Pub 2017/0057040).
Regarding claim 1, Rzasa discloses a method for locating an electric apparatus (see at least Figures 1 and 16, item 10 and “Find Tool”), comprising: 
receiving an activating signal with a communications unit (see at least Figures 2, 4 and 16, items 24, 100, 104 and 200 & [0043] note the wireless communication module (104) communicates with a smartphone & [0084] note the smartphone (200) sends a signal to the microcontroller (24, 100) of the tool (10)); and 

Regarding claim 2, Rzasa, as addressed above, discloses wherein the triggering of the locating signal includes emitting the locating signal with an output unit (see at least Figures 4, 14 and 15, items 134 and 136 & [0074-0076] & [0084]).
Regarding claim 3, Rzasa, as addressed above, discloses wherein the triggering of the locating signal includes emitting the locating signal as an acoustic and/or visual locating signal (see at least Figures 4, 14 and 15, items 134 and 136 & [0074-0076] & [0084]).
Regarding claim 5, Rzasa, as addressed above, discloses wherein the triggering of the locating signal includes emitting the locating signal at least a sound pressure level of at least 5 dB(A) (see at least [0076] note 95 dB).
Regarding claim 14, Rzasa discloses an electric apparatus (see at least Figures 1 and 16, item 10 and “Find Tool”) comprising: 
a communications unit configured to receive an activating signal (see at least Figures 2, 4 and 16, items 24, 100, 104 and 200 & [0043] note the wireless communication module (104) communicates with a smartphone & [0084] note the smartphone (200) sends a signal to the microcontroller (24, 100) of the tool (10)); and 
an output unit configured to trigger a locating signal in response to receipt of the activating signal (see at least Figure 4,  item 134 and 136 & [0084] note the tool activates the LED and/or buzzer module (134, 136) & [0074-0076]).
Regarding claim 15, Rzasa, as addressed above, discloses wherein the electric apparatus is a hand-held power tool (see at least Figure 1, item 10 & [0029-0030]).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Ferrier (U.S. Pub 2003/0058107).
Regarding claim 4, Rzasa does not specifically disclose wherein the triggering of the locating signal includes emitting the locating signal for a period of at least 1 second.
It is known to assist a user in locating an item in different ways.  For example, Ferrier teaches a locating system wherein triggering of a locating signal includes emitting the locating signal for a period of at least 1 second (see at least [0043] note twenty seconds).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ferrier into Rzasa.  This provides the ability to help ensure the person looking for the electronic apparatus is able to find it (e.g., via the sufficiently long locating signal).
.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Cruz-Hernandez (U.S. Pub 2019/0221086).
Regarding claim 6, Rzasa does not specifically disclose wherein the triggering of the locating signal includes generating the locating signal with an electric motor which performs rotary oscillations.
It is known to generate a notification in different ways.  For example, Cruz-Hernandez teaches a system wherein the triggering of a locating signal includes generating the locating signal with an electric motor which performs rotary oscillations (see at least [0031] note the actuator can be an eccentric rotating mass motor (“ERM”), a linear resonant actuator (“LRA”) rotating mass, etc. & [0049] note vibration and deformation & [0052] note locating signal).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Cruz-Hernandez into Rzasa.  This provides a known alternative tactile alarm device that can be used in place of Rzasa’s tactile alarm device while providing predictable results (see [0076] of Rzasa).
Regarding claim 9, Rzasa in view of Cruz-Hernandez, as addressed above, teach wherein the triggering of the locating signal includes generating a mechanical movement of a tool holder of the electric apparatus (see at least [0031] of Cruz-Hernandez, note the actuator can be an eccentric rotating mass motor (“ERM”), a linear resonant actuator (“LRA”) rotating mass, etc. & 

Claims 7, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Cruz-Hernandez (U.S. Pub 2019/0221086) as applied to claims 6 and 9 above, and in further view of Rihn (U.S. Pub 2018/0369691).
Regarding claim 7, Rzasa in view of Cruz-Hernandez do not specifically teach wherein the rotary oscillations have a maximum amplitude of 120°.
It is known to generate a notification in different ways.  For example, Rihn teaches a system wherein rotary oscillations have a maximum amplitude of 120° (see at least Figures 1A-2A & [0076] note degrees of rotation).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Rihn into Rzasa in view of Cruz-Hernandez.  This provides a known alternative rotational signal that can be used in place of, or in addition to, Rzasa in view of Cruz-Hernandez’s rotational signal while providing predictable results.  In addition, this may provide the ability to generate the signal via Rzasa in view of Cruz-Hernandez’s handle to help ensure they have located the correct tool (see [0049] Cruz-Hernandez & Figure 1A of Rihn).
Regarding claim 10, Rzasa in view of Cruz-Hernandez and Rihn, as addressed above, teach wherein the generating of the mechanical movement of the tool holder includes performing a rotating movement of the tool holder at a maximum amplitude of 10°(see at least Figures 1A-2A of Rihn & [0076] of Rihn, note degrees of rotation & [0100] of Rihn, note a few degrees (e.g., 10 degrees)).
5°, one of ordinary skill recognizes that when the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable value involves routine skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for Rzasa in view of Cruz-Hernandez of Rihn to rotationally move 5°.  This provides a known alternative rotational signal that can be used in place of, or in addition to, Rzasa in view of Cruz-Hernandez’s rotational signal while providing predictable results.  In addition, this may provide a more highly perceptible signal for the user.
Regarding claim 12, Rzasa in view of Cruz-Hernandez and Rihn, as addressed above, teach wherein the generating of the mechanical movement of the tool holder includes performing the mechanical movement during a period of at least 1 s (see at least Figures 1A-2A of Rihn & [0076] of Rihn, note degrees of rotation and time).
Regarding claim 18, Rzasa in view of Cruz-Hernandez and Rihn, as addressed above, teach wherein the maximum amplitude of the rotary oscillations is 10° (see at least Figures 1A-2A of Rihn & [0076] of Rihn, note degrees of rotation & [0100] of Rihn).

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Cruz-Hernandez (U.S. Pub 2019/0221086) as applied to claim 6 above, and in further view of Dierenbach (U.S. Pub 2018/0078422).
Regarding claim 8, Rzasa in view of Cruz-Hernandez do not specifically teach wherein a frequency of the rotary oscillations is in a range from 20 Hz to 20 kHz.
It is known to generate a notification in different ways.  For example, Dierenbach teaches a system wherein a frequency of the rotary oscillations is in a range from 20 Hz to 20 kHz (see at 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Dierenbach into Rzasa in view of Cruz-Hernandez.  This provides a known alternative tactile alarm that can be used in place of Rzasa in view of Cruz-Hernandez’s tactile alarm while providing predictable results (see [0076] of Rzasa).
Regarding claim 19, Rzasa in view of Cruz-Hernandez and Dierenbach, as addressed above, teach wherein the frequency of the rotary oscillations is in a range from 200 Hz to 10 kHz (see at least [0085] of Dierenbach, note the actuator can be a rotating mass or linear actuator that generates a signal between 100Hz and 300Hz, or be user adjustable such that the user can select any frequency).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Cruz-Hernandez (U.S. Pub 2019/0221086) as applied to claim 9 above, and in further view of Sneath (U.S. Pub 2015/0288125).
Regarding claim 11, Rzasa in view of Cruz-Hernandez, as addressed above, teach remotely generating mechanical movement of the tool holder (see at least [0085]).
However, Rzasa in view of Cruz-Hernandez do not specifically teach wherein the generating of the mechanical movement of the tool holder includes performing a stroke movement of the tool holder with a maximum stroke length of 3 mm.
It is known for tools to function in different ways.  For example, Sneath teaches wherein the generating of the mechanical movement of the tool holder includes performing a stroke movement of the tool holder with a maximum stroke length of 5 mm (see at least Figure 1 & [0088] note stroke length of 5mm).  In addition, one of ordinary skill would clearly recognize that Rzasa’s remotely generated mechanical movement of the tool holder can provide remote crimping and serve as a locating signal due to the hydraulic crimping tool’s activation (see [0085] of Rzasa).  Moreover, one of ordinary skill recognizes that Rzasa’s poppet valve stroke, which is small, could be used as an audible locating signal as well (see [0035] of Rzasa).  With respect to 3mm, one of ordinary skill recognizes that when the general conditions of a claim are disclosed by the prior art, discovering the optimum or workable value involves routine skill in the art.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Sneath into Rzasa in view of Cruz-Hernandez.  With respect to Sneath, this provides a similar stroke length that can be utilized as a locating signal upon remote operation of the hydraulic crimping tool.  With respect to the mechanical movement, this illustrates that Rzasa in view of Cruz-Hernandez and Sneath’s tool functions can be used for multiple purposes, specifically remotely activating the tool to create an audible locating signal in the event Rzasa’s LED module is hidden/covered or the buzzer module is damaged or no longer works.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rzasa (U.S. Pub 2017/0057040) in view of Reams (U.S. Pub 2010/0208146).
Regarding claim 13, Rzasa does not specifically disclose deactivating the locating signal during an operation of the electric apparatus.
that deactivates a locating signal during an operation of an electric apparatus (see at least [0010] & [0040-0041]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Reams into Rzasa.  This provides the ability for the user to turn off the locating signal via the electrical apparatus or activating signal transmitting device upon finding the electrical apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/BRIAN WILSON/Primary Examiner, Art Unit 2687